MEMORANDUM ***
Ronald Hollis appeals special conditions five, six, and eight of his supervised release. Hollis had filed objections to these conditions but voluntarily withdrew those objections at the dispositional hearing. His intentional withdrawal of the objections constitutes a waiver of these issues for purposes of appeal. See United States v. Manante, 44 F.3d 1407, 1419 n. 18 (9th Cir.1995) (“[W]ithdrawal of an objection is tantamount to waiver of an issue for appeal.”); see also United States v. Olano, 507 U.S. 725, 733, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993) (“Whereas forfeiture is the failure to make the timely assertion of a right, waiver is the intentional relinquishment or abandonment of a known right.”) (internal quotation marks omitted). AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.